DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed 01/14/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.

Claim Objections
Claims 1, 8 and 10 are objected to because of the following informalities:  The claims use the term “aurum layer.”  The term “aurum” being an obsolete term for gold which is not commonly used in the art, thus “aurum” should be changed to gold to avoid confusion. 
Claims 1 and 7 refer to an “electroplating copper layer”  the term electroplating is the wrong tense and the term should be electroplated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "another sublayer" in third line of the claim.  There is insufficient antecedent basis for this limitation in the claim as no sublayer is mentioned in claims 1 or 2 on which the claim depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al.  (CN 107579032 A), herein Chiu, in view of Shen (US 20130299985 A1).
US 20200152445 is used as the English language equivaled to  CN 107579032 B.  The citations herein refer to US 20200152445.

In regards to claim 1, Chiu teaches a backside metallization of a semiconductor device [0002, 0004].  The backside metalized compound semiconductor wafer having front and back surfaces in which a ground pad is formed on the front surface and a via is present that extends from the backside to the below the pad [0004, 0028, Fig. 1].  The backside metallization layers are formed on the backside of the wafer and coat the walls of the via and electrically connect the pad to the backside metallization layers [0004, Fig. 1].  The metallization layers comprise an adhesion layer formed first on the surface of the layer [0029, Fig. 1]. A seed layer formed on the adhesion layer [0030, Fig. 1].  A gold layer formed on the adhesion layer [0030, Fig, 1].  Chiu does not teach that a copper layer if further formed on the gold layer.
Shen teaches metal plating layers across and within a via in a semiconductor wafer to create a device [Abstract, Fig 5N].  A through-wafer via electrically contacts a pad on the other surface of the wafer [Abstract, Fig. 5N]. Shen teaches multiple metals layers formed across and within the via include a barrier/adhesion layer which may be a nickel vanadium alloy, a seed layer of gold , and a final contact layer of copper or gold [0044, 0060, 0063-0065].  
Shen expressly teaches that a copper layer may replace some or all of the gold contact layer [0060].  Shen further teaches is gold difficult to solder thus the final contact layer is preferably copper  [0052].  Shen teaches the final copper layer is deposited by electroplating [0065].  Shen teaches the thickness of the copper layer may simply coat the walls or may nearly fill the via [0065].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the outer final copper contact layer of Shen to the metal layers of Chiu.  One would have been motivated to do so in order for the back surface to be more easily soldered for further attachment. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Chiu discloses the claimed invention except for giving an exact range for the electroplated copper layer thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the thickness from 0.2 to 5 µm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claims 2-3,  Chiu further teaches the adhesion layer contains a sublayer of a nickel vanadium material and an alloy sublayer of titanium tungsten material [0011-0012, 0016, 0027, 0029].  The thickness of the nickel vanadium material  is 3 nm to 200 nm  [0027].  This overlaps the claimed range.  

In regards to claim 5, modified Chiu teaches the limitations of claim 2 as set forth above.  Chiu further teaches the adhesion layer contains a sublayer of a nickel vanadium material and an alloy sublayer of titanium tungsten material [0011-0012, 0016, 0027, 0029].  The thickness of the titanium tungsten material is 2 nm to 10 nm [0029].   
Modified Chiu discloses the claimed invention except for the range of the thickness of the titanium tungsten layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the thickness from 0.02 µm to 0.1 µm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 4,  Chiu teaches the limitations of claim 2 as set forth above.  Chiu further teaches the nickel vanadium material comprises nickel in an amount ranging from 90 wt % to 97 wt % and vanadium in an amount ranging from 3 wt % to 10 wt %, based on a total weight of the nickel vanadium material [0027].

In regards to claim 6,  Chiu further teaches the substrate has a thickness ranging from 70 to 120 µm [0028].

In regards to claim 8,  Chiu further teaches the seed layer is gold [0030].  

In regards to claim 9,  Chiu further teaches the seed layer has a thickness in the range of 10 nm to 250 nm ( [0030].  This overlaps the claimed range.

In regards to claim 10,  Chiu further teaches the gold layer has a thickness in the range of 0.5 µm to 25 µm [0030].  This overlaps the claimed range.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al.  (CN 107579032 A), herein Chiu, in view of Shen (US 20130299985 A1), as applied to claim 1 above, and further in view of Chen et al. (US 20130277845), herein Chen.

In regards to claim 7, modified Chiu does not teach that an anti-oxidation layer is formed on the electroplated copper layer.
Chen teaches a backside metallization process for semiconductor devices wherein a via on the backside is in electrical contact with a pad/active layer on the front side of a substrate [Abstract, 0013-00021, Figs. 2A-D].  The layers from the substrate include, a backside metal seed layer, at least one thermal expansion buffer layer, a backside metal layer which is copper, and at least one oxidation resistant layer [0006-0009].
Chen teaches the copper backside metal layer is prone to oxidization thus and oxidization resistant layer is deposited to cover the copper layer [0002, 0008-0010. 0032]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the outer oxidization resistant layer of Chen to the outer electroplated copper layer of modified Chiu.  One would have been motivated to do so in to prevent the oxidation of the copper layer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include prior art pertaining to the backside metallization through a via including: Shen (US 20130249095), Shin et al. (US 20100078819), and Hua et al. (US 201900296755). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784